DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recited “and/or” is vague and indefinite language since it is not clear what is being claimed. Clarification is required.
Claims 5-6 are dependent on the cancelled claim 4. Clarification is required.
Claims 2-3, 5-14 are rejected as dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips Lighting Holding BV (WO 2016/198348) in view of Mei et al. (2014/0264402).
Claim 1, Philips discloses an optoelectronic circuit (Fig. 1A) intended to receive a variable voltage containing an alternation of rising and falling phases (AC 20, Fig. 1A and see page 14, lines 28-30), the optoelectronic circuit comprising light-emitting diodes (10, Fig. 1A) and a switching device (see page 15, lines 4-7) capable of allowing or of interrupting the flowing of a current through each light-emitting diode, the light-emitting diodes comprising a first light-emitting diode covered with a first photoluminescent layer (e.g., 130, Fig. 1B) and a second light-emitting diode covered with a second photoluminescent layer (e.g., 230, Fig. 1B), the optoelectronic circuit comprising a first assembly comprising the first light-emitting diode covered with the first photoluminescent layer and capable of emitting a first radiation (11, Fig. 1B, middle) and a second assembly comprising the second light-emitting diode covered with the second photoluminescent layer and capable of emitting a second radiation (11, Fig. 1B, right side), the first and second light-emitting diodes being capable of emitting a third radiation (e.g., 101, Fig. 1B), the first and second photoluminescent layers each comprising at least one first luminophore having a first decay constant (page 15, lines 12-19) and capable of partly absorbing the third radiation and emitting a fourth radiation (131, Fig. 1B) different from the third radiation, the first and/or second photoluminescent layer further comprising at least one second luminophore having a second decay constant different from the first decay constant (page 15, lines 19-30, and page 10, lines 21-23), the switching device being adapted to connect the first and second light-emitting diodes according to a first order during each rising phase of the variable voltage and a second order during each falling phase of the voltage variable (see Fig. 2A and 3B).
Thus, Philips discloses the invention substantially as claimed, but does not disclose wherein the relative intensity of the fourth radiation in the first radiation being different from the relative intensity of the fourth radiation in the second radiation.
In the same field of endeavor, Mei discloses two light emitting diodes, LEDs, covered with a photoluminescent layer (P[0004-0008], [0010], [0029], [0031], [0034]) having different thicknesses between the LEDs which translated to the relative intensity of the fourth radiation in a first radiation differs from the relative intensity of the fourth radiation in the second radiation.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the photoluminescent layer having different thicknesses between the LEDs of Philips. Using a known technique for simplifying the method for manufacturing photoluminescent layers for achieving a desirable light distribution along the Planckian locus in a chromaticity diagram, thereby the color rendering performance can be improved and the target of CRI at 90 is easier to achieved.
Claim 2, Philips in view of Mei disclose the optoelectronic circuit according to claim 1, wherein the first decay constant is greater than 2 ms (page 7, lines 19-22).
Claim 3, Philips in view of Mei disclose the optoelectronic circuit according to claim 1, wherein the second decay constant is smaller than 2 ms (page 8, line 32 - page 9, line 6).
Claim 5, Philips in view of Mei disclose the claimed invention except for wherein the proportion in the light intensity of the light emitted by the first assembly due to the first luminophore is different by at least 2%, preferably by at least 5%, from the proportion in the light intensity of the light emitted by the second assembly due to the first luminophore. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the proportion in the light intensity of the light emitted by the first assembly due to the first luminophore is different by at least 2%, preferably by at least 5%, from the proportion in the light intensity of the light emitted by the second assembly due to the first luminophore, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 6, Philips in view of Mei disclose the optoelectronic circuit according to claim 4, wherein the first photoluminescent layer comprises at least the second luminophore (e.g., 130 or 230, Fig. 1B) capable of partly absorbing the third radiation and of emitting a fifth radiation (131 or 231, Fig. 1B) different from the third radiation.
Claim 7, Philips in view of Mei disclose the optoelectronic circuit according to claim 6, wherein the second photoluminescent layer comprises at least the second luminophore (e.g., 130 or 231, Fig. 1B).
Claim 8, Philips in view of Mei disclose the optoelectronic circuit according to claim 6, wherein the relative intensity of the fifth radiation in the first radiation is different from the relative intensity of the fifth radiation in the second radiation (the relative intensities are different because of different thickness, see claim 1).
Claim 9, Philips in view of Mei disclose the claimed invention except for wherein the proportion in the light intensity of the light emitted by the first assembly due to the second luminophore is different by at least 2%, preferably by at least 5%, from the proportion in the light intensity of the light emitted by the second assembly due to the second luminophore. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the proportion in the light intensity of the light emitted by the first assembly due to the second luminophore is different by at least 2%, preferably by at least 5%, from the proportion in the light intensity of the light emitted by the second assembly due to the second luminophore, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 10, Philips in view of Mei disclose the optoelectronic circuit according to claim 1, wherein the switching device is capable of connecting the light-emitting diodes according to a first order during each rising phase of the variable voltage and a second order during each falling phase of the variable voltage (see page 3, line 16 - page 5, line 21).
Claim 11, Philips in view of Mei disclose the optoelectronic circuit according to claim 1, wherein the switching device comprises at least one switch for each light- emitting diode, the switching device being capable of transmitting binary control signals for the turning off or the turning on of the switches (Fig. 1, page 17, line 31 - page 18, line 6).
Claim 12, Philips in view of Mei disclose the optoelectronic circuit according to claim 11, comprising a current source and wherein, for each light-emitting diode, the switch couples the current source to said light-emitting diode (page 15, lines 4-8).
Claim 13, Philips in view of Mei disclose the optoelectronic circuit according to claim 2, wherein the second decay constant is smaller than 2 ms (page 8, line 32 — page 9, line 6).
Claim 14, Philips in view of Mei disclose the optoelectronic circuit according to claim 5, wherein the first photoluminescent layer comprises at least the second luminophore (130 or 230, Fig. 1B) capable of partly absorbing the third radiation (101)
and of emitting a fifth radiation (131 or 231) different from the third radiation.
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971), references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA) 1969. In this case, two or more of the LED chips covered with different thicknesses of the phosphor-containing material can be combined to make an LED emitter of Philips, which emits light characterized by a point along the Planckian locus in the CIE chromaticity diagram. As a result, the color rendering performance can be improved and the target of CRI at 90 is easier to achieve which often struggle to reach the target of CRI 80.
Furthermore, in response to Applicant’s argument that “ Those skilled in the art would not have applied the teachings of Mei to Philips because Mei does not deal with flicker”, the fact that Applicant uses different thicknesses of the phosphor-containing material in the LED chips for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             5/3/22